KILKENNY, Circuit Judge:
Appellants appeal from an order of the district court dismissing their complaint. Appellee is a corporation authorized, formed and existing under the Constitution of the State of California.1 We treat the dismissal as a summary judgment under Rule 56, FRCivP.
The facts alleged in appellants’ complaint, amended complaint and supporting affidavits are essentially undisputed. Appellants are members of a campus organization of the University of California, known as Campus Draft Opposition (CDO). On February 26, 1968, they applied, through proper channels, for the use of the GREEK THEATRE, a building on the Berkeley campus, for the purpose of holding an assembly on May 17, 1968. The proposed program was entitled “Vietnam Commencement,” and was initiated for the purpose of honoring young men who had taken a pledge not to serve in the armed forces during the Vietnam conflict. On March 4, 1968, an authorized officer of the University informed appellants that the proposed use of the building had been approved subject to three conditions: (1) that the use comply with the established requirements; (2) that appellants make clear through their publicity that the event was not sponsored or approved by the University; and (3) that the appellants’ use of the facility would not be illegal.
Concerned with the legality of the proposed assembly, the officials of the University desired a formal opinion and submitted the problem to the general counsel of the appellee. He was of the opinion that the proposed use of the building would be in violation of 50 U.S.C. App. § 462(a),2 and he so advised the University officials in charge. Likewise, it was the opinion of the general counsel that the proposed function would be in conflict with appellee’s resolution of October 20, 1967, which provides:
“University facilities shall not be used for the purpose of organizing or carrying out unlawful activity.”
*496Subsequently, appellants submitted another application in which they assured the authorities that the proposed event would avoid mimicking the official University commencement and would be publicized in such a manner so as to make clear that it was not a University sponsored function. This application contained the following language: “Through our registration form, in our continuing daily activity on campus, and in formulating our plans for the Vietnam Commencement, we have repeatedly demonstrated our intention not to act outside the law.”
The second application was submitted to the general counsel who reiterated his opinion that the proposed event would violate the law.3
The Chancellor, acting on the advice of the general counsel, denied appellants the use of the theatre. Appellants appealed to appellee. Acting on the opinion of its general counsel, appellee affirmed the decision of the Chancellor.
Appellants, on May 9, 1968, filed a complaint in the lower court seeking an injunction, declaratory judgment and damages. They alleged that the action of appellee abridged their constitutional rights to freedom of speech and assembly and equal protection of the laws. On May 16th, a district judge denied a preliminary injunction on the ground that appellants failed to show either that irreparable harm was threatened or that appellee’s action was not reasonably justified by the valid interest of the University in maintaining order and decorum on its campus.
To forestall mootness, appellants then filed an amended complaint alleging that they would continue their activities as members of the CDO and that appellee would continue to rely upon the resolution of October 20, 1967, and 50 U.S.C. App. § 462(a), to deny them full freedom of speech and assembly. Additionally, they allege that the resolution was unconstitutional in that it was overbroad, vague and failed to provide adequate procedural safeguards for the protection of First Amendment rights. They also alleged that appellee acted unreasonably in denying them the use of the Greek Theatre. In this complaint, appellants sought the convention of a three-judge court, an injunction against the enforcement of the resolution and § 462(a) and a declaratory judgment that the resolution and the statute were unconstitutional on their face, or as applied. Damages were sought under the provisions of 42 U.S.C. § 1983.
After affidavits had been submitted by both sides and appellants had declined the opportunity to further amend their complaint, a single district judge dismissed the complaint pursuant to appellee’s motion. Our jurisdiction to hear the appeal is not questioned. Wilson v. City of Port Lavaca, 391 U.S. 352, 88 S.Ct. 1743, 20 L.Ed.2d 636 (1968); Schackman v. Arnebergh, 387 U.S. 427, 87 S.Ct. 1622, 18 L.Ed.2d 865 (1967).
Treating the dismissal of the district court as a summary judgment under Rule 56, FRCivP, we affirm the judgment, although not necessarily on the grounds on which the lower court relied. This is our prerogative. Jaffke v. Dunham, Trustee, 352 U.S. 280, 281, 77 S.Ct. 307, 1 L.Ed.2d 314 (1957) ; M.O.S. Corp. v. John I. Haas Co., 375 F.2d 614, 617 (9th Cir. 1967); Rizal Commercial Banking v. Putnam, 429 F.2d 1112 (9th Cir., July 10, 1970).
Presented for decision are two basic issues: (1) did the lower court err in failing to convene a three-judge court to consider the constitutionality of that portion of 50 U.S.C. App. § 462(a) which prohibits the counseling, aiding or abetting of another to refuse registration or *497service in the Armed Forces and, (2) did the lower court err in failing to convene a three-judge court to consider the constitutionality of the resolution promulgated by appellee.
 (1) 28 U.S.C. § 2282 prohibits an injunction restraining the enforcement of an Act of Congress unless the application therefor is heard and determined by a district court of three judges. In this case, however, there is no threat of enforcement of § 462(a). Appellee is powerless to enforce it and there is no showing that federal authorities have any intention of prosecuting appellants under its terms. For that matter, no one with power to enforce the provisions of § 462 (a) is a party to this proceeding. Consequently, on the record before us, an injunction against enforcement of that section is not proper. Congress of Racial Equality v. Douglas, 318 F.2d 95 (5th Cir. 1963); New Standard Publishing Co. v. Federal Trade Commission, 194 F.2d 181 (4th Cir. 1952). Moreover, the prime prerequisite of injunctive relief, the threat of irreparable future harm that might be caused by enforcement of § 462(a), is totally lacking. That statute is only collaterally involved and no threat or fear of prosecution under its terms is alleged. Cameron v. Johnson, 390 U.S. 611, 619-620, 88 S.Ct. 1335, 20 L.Ed.2d 182 (1968).
(2) We now approach appellants’ claim for injunctive relief under 28 U.S.C. § 2281.4 Assuming, arguendo, that the appellee’s resolution, which is applicable to nine state university campuses throughout California, is of statewide application and thus qualifies under the terms of § 2281 as construed in Sailors v. Board of Education of Kent County, 387 U.S. 105, 87 S.Ct. 1549, 18 L.Ed.2d 650 (1967); Gilmore v. Lynch, 400 F.2d 228 (9th Cir. 1968); and Marshall v. Sawyer, 301 F.2d 639 (9th Cir. 1962), we are still at a loss to find a basis for injunctive relief on this record. Appellants, for some time, had been actively pushing their program on the campus. They had circulated form pledges which would require the signer to promise that he would refuse to serve in the military on the grounds of moral objection to the war in Vietnam. They had publicized other pledges offering support in the form of “encouragement, counsel, and financial aid” to those signing the pledge. These, and other activities, had taken place openly after the passage of the resolution, but no one interfered with appellants’ activities. They allege that they will continue such activities, but do not allege that any event similar to the Vietnam Commencement is planned for the future. In these circumstances, it is impossible to find a threat of irreparable harm, nor can we find any “chilling effect” upon First Amendment rights. This is true since the only threatened penalty, should some future unspecified event be found in violation of the resolution, would be the denial of the use of campus facilities.
In the light of this factual background, we hold that a remand for consideration by a three-judge court would be a misuse of the judicial function and an action which would be beyond the requirements of the statutes or the policy behind them. Time and time again the Supreme Court has warned us that the three-judge court legislation is to be narrowly construed. Mitchell v. Donovan, 90 S.Ct. 1763 (June 15, 1970); Bailey v. Patterson, 369 U.S. 31, 33, 82 S.Ct. 549, 7 L.Ed.2d 512 (1962); Phillips v. United States, 312 U.S. 246, 251, 61 S.Ct. 480, 85 L.Ed. 800 (1941). The statute was patterned to prevent the possibility of a single judge bringing to a halt the appli*498cation of the legislative process. Its purpose is the protection of the legislative branch from, judicial interference. Goldstein v. Cox, 396 U.S. 471, 476-477, 90 S.Ct. 671, 24 L.Ed.2d 663 (1970); Kennedy v. Mendoza-Martinez, 372 U.S. 144, 154, 83 S.Ct. 554, 9 L.Ed.2d 644 (1963).
Idlewild Bon Voyage Liquor Corp. v. Epstein, 370 U.S. 713, 715, 82 S.Ct. 1294, 8 L.Ed.2d 794 (1962), fixes three guidelines for district judges to follow in deciding whether to ask for the convention of a three-judge court. They are: (1) whether the constitutional question raised is substantial; (2) whether the complaint at least formally alleges the basis for equitable relief; and (3) whether the case presented otherwise comes within the requirements of the three-judge statute. Assuming, without deciding, that a substantial constitutional question has been raised, we, nevertheless, hold that the second requirement has not been met. The total lack of party jurisdiction of the district court to grant the injunctive relief as to § 462(a) and the inappropriateness of an injunction under the facts alleged concerning appellee’s resolution justified the dismissal by the district judge.
The statutes under scrutiny are applicable only when injunctive relief is at issue. Three-judge courts are not required to grant declaratory judgments. Mitchell v. Donovan, supra; Rockefeller v. Catholic Medical Center, 397 U.S. 820, 90 S.Ct. 1517, 25 L.Ed.2d 806 (1970); Goldstein v. Cox, supra; Kennedy v. Mendoza-Martinez, supra. Kennedy is instructive. There, the plaintiff amended his complaint late in the proceedings to add a prayer for injunctive relief to his request for a declaratory judgment. The Supreme Court held that, since the district judge decided the case solely on the issue of the declaratory judgment and did not regard the prayer for injunctive relief as material to the disposition of the case, there was no need for a three-judge court. Here, although the court dealt with the injunction issue, the pleadings and affidavits are insufficient to state a claim for injunctive relief.
On the record as a whole, we hold that the district judge properly refused to request the convention of a three-judge court. To hold otherwise would impart magical powers to the word “injunction” by allowing the word itself to force the convention of a three-judge court without reference to the adequacy of the supporting allegations. Since there was no threat of irreparable harm and no chilling effect on First Amendment rights, Zwickler v. Koota, 389 U.S. 241, 88 S.Ct. 391, 19 L.Ed.2d 444 (1967); Dombrowski v. Pfister, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22 (1965), injunctive relief was properly denied.
Normally, having decided the appeal on other grounds, we would not speak to the constitutionality of the appellee’s resolution. Here, however, the issue has been exhaustively briefed and ably argued and, since there is a likelihood of the case reaching the Supreme Court, we feel we should express our views on the issue. For proper construction, the resolution must be placed under the searchlight of the entire regulatory scheme of the University, including the resolution enacted on the same day stating that: “The advocacy and content of speech at University facilities cannot and shall not be restricted beyond the purview of the First and Fourteenth Amendments to the Constitution.” Placed in this light, the questioned resolution is clearly aimed at activities, as distinguished from pure speech. Beyond doubt, appellee in its role as administrator of the University system has a vital interest in preventing illegal activity on the campus. Burnside v. Byars, 363 F.2d 744 (5th Cir. 1966).
The resolution, as we read it, is neither overbroad in terms of appellee’s valid interest in the affairs of the University, nor is it so vague that “men of common intelligence must necessarily guess at its meaning and differ as to its application.” Baggett v. Bullitt, 377 U.S. 360, 367, 84 S.Ct. 1316, 1320, 12 L.Ed.2d 377 (1964). As stated in Adderley v. Florida, 385 U.S. 39, 47, 87 S.Ct. 242, 247, 17 L.Ed.2d 149 (1966), “The State, no less than a private owner of property, *499has power to preserve the property under its control for the use to which it is lawfully dedicated.” Here, appellee in the exercise of its power to govern the University and in pursuit of a valid interest in that area, at most, has only incidentally infringed on First Amendment freedoms. Such being the case, the regulation is not constitutionally infirm. Cox v. Louisiana, 379 U.S. 559, 85 S.Ct. 476, 13 L.Ed.2d 487 (1965). Moreover, any chilling effect on this particular form of protest that might flow from a good faith enforcement of this regulation would not constitute an impermissible invasion of protected freedoms. Cameron v. Johnson, 390 U.S. 611, 619, 88 S.Ct. 1335, 20 L.Ed.2d 182 (1968). Additionally, we must recognize that First Amendment rights are not absolute. Regulation as to time, place, and manner of the exercise of such rights is proper when reasonably related to a valid public interest. Callison v. United States, 413 F.2d 133 (9th Cir. 1969). We are not here concerned with a regulation prohibiting speakers from using the campus, nor with one which forbids any particular type of political activity. At most, the regulation as here applied has only an incidental effect on First Amendment rights. Its primary goal is the maintenance of order and decorum on the campus. The resolution involves no threat of criminal or other sanction, save the denial of the use of University facilities. It does not threaten freedom of activity or speech in the home or in a privately owned business and consequently there is no analogy to statutes regulating “obscenity.”
Having held that the resolution is not unconstitutional on its face, we now hold that it was not unconstitutionally applied by appellee. The record before us supports the holding that appellee acted reasonably in deciding that the proposed event, which included speeches and fund raising in support of men who had pledged not to serve in the Armed Forces, would be a violation of § 462(a). It acted on the advice of its counsel. His opinion that the proposed commencement would violate the statute was not unreasonable. As recently as July 11, 1969, the First Circuit has said that § 462(a) is neither vague or over-broad. United States v. Spock, 416 F.2d 165, 173, n. 20 (1st Cir. 1969). Inasmuch as appellee reasonably believed that such a program would in itself be illegal, its valid interest in prohibiting illegal activity was immediately threatened by the proposal. We need not go beyond saying that appellee acted reasonably. We express no opinion on the actual applicability of § 462(a) or on its constitutionality. In arriving at this conclusion, we reject the appellants’ contention that the standards for immediate de novo judicial review required in censorship of “obscenity” cases should here apply. Compare Teitel Film Corp. v. Cusack, 390 U.S. 139, 88 S.Ct. 754, 19 L.Ed.2d 966 (1968); Bantam Books v. Sullivan, 372 U.S. 58, 83 S.Ct. 631, 9 L.Ed.2d 584 (1963). It is our considered opinion that the judicial function, as applied to those in charge of governing the campuses of our universities, should be far less inclusive than the role played by the courts in review of state censorship of an “obscenity,” a censorship that reaches into private homes and businesses.
Aside from the three-judge court issue, appellants’ pleadings may raise issues under the Declaratory Judgments Act,5 or the Civil Rights Act,6 or both. These issues are not presented in appellants' brief.
The belief that the Declaratory Judgments Act broadens the scope of the court’s jurisdiction is without foundation. The essential jurisdictional requirements “of sufficient immediacy and reality” remain. Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 85 L.Ed. 826 (1941). The “controversy’’ must exist at the time of the hearing as to the availability of declaratory relief and that determination is entirely independent of *500any controversy that may have existed in the past. Golden v. Zwickler, 394 U.S. 103, 89 S.Ct. 956, 22 L.Ed.2d 113 (1969). For that matter, declaratory relief cannot be granted where the alleged controversy is hypothetical. Golden v. Zwickler, supra; United Public Workers v. Mitchell, 330 U.S. 75, 67 S.Ct. 556, 91 L.Ed. 754 (1947). Appellants here are in no present danger due to their having run afoul of the resolution, nor do they allege that they plan to hold an event similar to their “Vietnam Commencement” in the future. As in Mitchell, we can only speculate as to the type of future activity in which CDO will engage. Search as we may, we can find no cause or controversy of sufficient immediacy or definiteness existing at the time of the district court’s decision to warrant a declaratory judgment.
Nor do we believe that the Civil Rights Act applies in this factual atmosphere. We draw attention to the fact that the action is being prosecuted against The Regents of the University of California, a corporation. The appellee is a corporation created by the Constitution of the State of California. As such, it is not a proper party since it is not a “person” within the meaning of 42 U.S.C. § 1983. Bennett v. People of the State of California, 406 F.2d 36, 39 (9th Cir. 1969), cert. denied 394 U.S. 966, 89 S.Ct. 1320, 22 L.Ed.2d 568 (1969); Allison v. California Adult Authority, 419 F.2d 822 (9th Cir. 1969); Clark v. Washington, 366 F.2d 678, 681 (9th Cir. 1966).
Finding no error, we affirm.

. Cal.Const., Art. IX, § 9.


. “[Any person] * * * who knowingly counsels, aids, or abets another to refuse or evade registration or service in the armed forces or any of the requirements of this title * * * or who in any manner shall knowingly * * * hinder or interfere or attempt to do so in any way, by force or violence or otherwise, with the administration of this title * * * or the rules or regulations made pursuant thereto, or who conspires to commit any one or more of sucli offenses shall [be subject to criminal prosecution].”


. “It continues to be my opinion that violations of the Selective Service Act will occur in the course of the event if it is held as proposed * * * one cannot ignore the fact that the basic purposes of the proposed ‘commencement’ are (1) to honor draft eligible men who have signed a pledge of refusal to serve in the armed forces, and (2) to demonstrate ODO’s assurance of support, financial and otherwise, to such persons and others who may refuse induction.”


. “An interlocutory or permanent injunction restraining the enforcement, operation or execution of any State statute by restraining the action of any officer of such State in the enforcement or execution of such statute or of an order made by an administrative board or commission acting under State statutes, shall not be granted by any district court or judge thereof upon the ground of the unconstitutionality of such statute unless the application therefor is heard and determined by a district court of three judges under section 2284 of this title.”


. 28 U.S.C. § 2201.


. 42 U.S.C. § 1983.